IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                February 20, 2009
                                No. 07-40923
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ALFREDO JOSE BRETADO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 5:07-CV-84
                           USDC No. 5:05-CR-562-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
      Alfredo Jose Bretado, federal prisoner # 47479-179, filed a 28 U.S.C.
§ 2255 motion challenging his conviction and 121-month sentence for possession
with intent to distribute more than five kilograms of cocaine. The district court
denied the motion and granted a certificate of appealability on one issue.
      The attorney appointed to represent Bretado has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.


      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                No. 07-40923

738 (1967), and Dinkins v. Alabama, 526 F.2d 1268, 1269 (5th Cir. 1976).
Bretado has filed a response. Our independent review of the record, counsel’s
brief, and Bretado’s response discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.




                                     2